DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The claim is missing a (.) at the end.  Appropriate correction is required.

Allowable Subject Matter
Claim(s) 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3, 11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2015/0215762 A1) and further in view of Hobgood et al. (US 2018/0212849 A1). 
Re Claim 1, 18 & 20, Edge teaches a method, comprising: 
sending, by one or more computing devices, a computer program and web content to a client device, (Edge; FIG. 1-8; ¶ [0022]-[0032], [0114], [0121]; The embodiment(s) include computing devices, programs, applications and content.) 
wherein the client device has an Internet Protocol address (IP address), (Edge; FIG. 1; ¶ [0026], [0028]; An IP address.) 
wherein the computer program executes on the client device after it is received by the client device, and (Edge; FIG. 1-8; ¶ [0022]-[0032], [0114], [0121]; The software is executed on the client device.) 
wherein the computer program measures round-trip times for messages the computer program sends to multiple pre-selected location servers at different distant locations and for corresponding reply messages that are returned to the computer program;  (Edge; FIG. 1-4; ¶ [0023], [0029], [0037]-[0041], [0061]-[0065]; The embodiment(s) measures round-trip times for signals (messages) between various location servers, in addition to the sending of responses, replies between the device and servers.) 
receiving by the one or more computing devices, from the computer program, the IP address of the client device and the measured round-trip times; (Edge; FIG. 1-8; ¶ 
Edge does not explicitly suggest determining, by the one or more computing devices, whether the measured round-trip times are anomalous or within one or more expected ranges of time for the multiple pre-selected location servers and for known client devices having a predetermined range of IP addresses including the IP address of the client device; and performing, by the one or more computing devices, a security action in response to determining the measured round-trip times are anomalous.
However, in analogous art, Hobgood teaches determining, by the one or more computing devices, whether the measured round-trip times are anomalous or within one or more expected ranges of time for the multiple pre-selected location servers and for known client devices having a predetermined range of IP addresses including the IP address of the client device; and (Hobgood; FIG. 1-11; ¶ [0005]-[0011], [0032]-[0045], [0057]-[0059]; The cited embodiment(s) depict, detail and describe various computing devices, measured RTT times, anomalies, IP ranges and servers.) 
performing, by the one or more computing devices, a security action in response to determining the measured round-trip times are anomalous. (Hobgood; FIG. 1-11; ¶ [0042]-[0045], [0066]-[0069], [0074]-[0090]; The system issues performance alerts in response to anomalous reading associated with RTT times, in addition, the service determine alternative routes based on anomalies.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Edge in view of Hobgood to perform security actions based on anomaly RTT measurements for the reasons of providing an alert 

Re Claim 2, Edge-Hobgood discloses the method of claim 1, wherein the computer program sends multiple messages to each pre-selected location server in the measuring of the round-trip times. (Edge; FIG. 1; ¶ [0033], [0037]-[0039], [0056]; The sending of multiple messages to location servers.) 

Re Claim 3, Edge-Hobgood discloses the method of claim 2, further comprising determining the one or more expected ranges of time based on a model of round-trip times for the multiple preselected location servers and for known client devices having a predetermined range of IP addresses comprising the IP address of the client device. (Hobgood; FIG. 1; ¶ [0005]-[0011], [0032]-[0045], [0057]-[0059], [0101]; The system include a modeled system, that depicts, describes and detail IP addresses in various ranges, RTT data and various servers, and client devices.) 

Re Claim 11, Edge-Hobgood discloses the method of claim 1, further comprising performing, by the one or more computing devices, a security action in response to not receiving the measured round-trip times from the computer program within a predetermined time period. (Hobgood; FIG. 1; ¶ [0042], [0077]; The alert system determine alert based on no anomalies, unaffected traffic and classification.) 

Edge-Hobgood discloses the method of claim 1, wherein computer program measures the round-trip times by pinging the multiple pre-selected location servers, and wherein each pre-selected location server is pinged by the computer program multiple times. (Hobgood; FIG. 1, 8; ¶ [0079]-[0086]; The system detail the pining of data between server and computing devices.) 

Re Claim 16, Edge-Hobgood discloses the method of claim 1, wherein the measuring of round-trip times for each pre-selected location server occurs at least three times for the pre-selected location server. (Edge; FIG. 1; ¶ [0030]-[0033], [0094], [0101]; The measuring of RTT at various times to the servers in the network.) 

Re Claim 17, Edge-Hobgood discloses the method of claim 1, wherein the pre-selected location servers comprise at least three pre-selected location servers. (Edge; FIG. 1; ¶ [0028], [0035]-[0043], [0061], [0108]; The system includes a plurality of servers.) 

Re Claim 19, Edge-Hobgood discloses the system of claim 18, wherein a classification server is configured to perform a security action in response to the classification server determining the measured round-trip times are anomalous. (Hobgood; FIG. 1; ¶ [0005]-[0011], [0045], [00666]-[0069; A security action based on the anomalous classification and detection issued by a server.) 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2015/0215762 A1), in view of Hobgood et al. (US 2018/0212489 A1) and further in view of JOHNSSON et al. (US 2020/0267068 A1). 
Re Claim 4, Edge-Hobgood discloses the method of claim 3, yet does not explicitly suggest further comprising determining the one or more expected ranges of time based on machine learning that uses the round-trip times for the multiple preselected location servers and for the known client devices as input for the machine learning.  
However, in analogous art, JOHNSSON teaches further comprising determining the one or more expected ranges of time based on machine learning that uses the round-trip times for the multiple preselected location servers and for the known client devices as input for the machine learning. (JOHNSSON; FIG. 1-5; ¶ [0042]-[0049], [0063]-[0066]; The embodiment(s) detail methodology similar in concept and scope to the stated claim limitations that includes round time measurements of packets, machine learning methods, and random forests.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Edge-Hobgood in view of JOHNSSON to employ machine learning in round trip times for the reasons of utilizing machine learning and random forests for the active measurement of packets in a network path. (JOHNSSON Abstract & ¶ [0065]) 

Edge-Hobgood-JOHNSSON discloses the method of claim 4, wherein the machine learning comprises use of random forests. (JOHNSSON; FIG. 5; ¶ [0065]; Machine learning using random forests.) 

Claim(s) 6, 9-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge (US 2015/0215762 A1), in view of Hobgood et al. (US 2018/0212489 A1) and further in view of Baradaran et al. (US 2018/0309822 A1). 
Re Claim 6, Edge-Hobgood discloses the method of claim 2, yet does not explicitly suggest further comprising: for each pre-selected location server, determining, by the one or more computing devices, an average round-trip time for the pre-selected location server according to the measured round-trip times for the pre-selected location server; determining, by the one or more computing devices, whether one of the average round-trip times is anomalous or within the one or more expected ranges of time; and performing, by the one or more computing devices, the security action in response to determining that at least one of the average round-trip times is anomalous.  
However, in analogous art, Baradaran teaches for each pre-selected location server, determining, by the one or more computing devices, an average round-trip time for the pre-selected location server according to the measured round-trip times for the pre-selected location server; (Baradaran; FIG. 1; ¶ [0007]-[0017], [0020]-[0021]; Thy system determines the average think between requests within a session. The cited embodiment(s) is comparable in scope and concept to the stated claim limitation.) 
determining, by the one or more computing devices, whether one of the average round-trip times is anomalous or within the one or more expected ranges of time; and 
performing, by the one or more computing devices, the security action in response to determining that at least one of the average round-trip times is anomalous. (Baradaran; FIG. 1; ¶ [0007]-[0021]; Based on the detected anomalous network traffic, the system improves security.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Edge-Hobgood in view of Baradaran to determine the average of round trips for the reasons of improving a detection system that scan network traffic that results in average time of packet transmission and anomalous readings. (Baradaran Abstract & ¶ [0013], [0020], [0021]) 

Re Claim 9, Edge-Hobgood-Baradaran discloses the method of claim 6, further comprising determining, by the one or more computing devices, the average round-trip times are anomalous when at least one of the average round-trip times exceeds a respective threshold for the corresponding pre-selected location server. (Baradaran; FIG. 1; ¶ [0009]-[0024]; The anomaly reading of network traffic are associated with predetermine threshold values.) 

Re Claim 10, Edge-Hobgood-Baradaran discloses the method of claim 9, further comprising determining, by the one or more computing devices, the respective threshold for the corresponding pre-selected location server using machine learning and the average round-trip time for the corresponding pre-selected location server and for 

Re Claim 12, Edge-Hobgood discloses the method of claim 1, yet does not explicitly suggest further comprising blocking, by the one or more computing devices, access to additional web content by the client device in response to determining the measured round-trip times are anomalous.  
However, in analogous art, Baradaran teaches further comprising blocking, by the one or more computing devices, access to additional web content by the client device in response to determining the measured round-trip times are anomalous. (Baradaran; FIG. 1-7; ¶ [0010], [0019], [0264]; Blocking a connection to the server in responsive to anomalous network traffic.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Edge-Hobgood in view of Baradaran to determine the average of round trips for the reasons of improving a detection system that scan network traffic that results in average time of packet transmission and anomalous readings. (Baradaran Abstract & ¶ [0013], [0020], [0021]) 

Re Claim 13, Edge-Hobgood-Baradaran discloses the method of claim 12, further comprising blocking, by the one or more computing devices, access to additional web content by the client device in response to not receiving the measured round-trip times from the computer program within a predetermined time period. (Baradaran; FIG. 

Re Claim 14, Edge-Hobgood discloses the method of claim 1, yet does not explicitly suggest further comprising executing, by the one or more computing devices, a multiple-factor authentication process in response to determining the measured round-trip times are anomalous
However, in analogous art, Baradaran teaches further comprising executing, by the one or more computing devices, a multiple-factor authentication process in response to determining the measured round-trip times are anomalous (Baradaran; FIG. 1-7; ¶ [0013], [0021], [0072], [0087]; The system includes authentication of client devices in a system that included round-trip measurements and anomaly detection.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Edge-Hobgood in view of Baradaran to determine the average of round trips for the reasons of improving a detection system that scan network traffic that results in average time of packet transmission and anomalous readings. (Baradaran Abstract & ¶ [0013], [0020], [0021]) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nathan et al. 						(US 2019/0075131 A1)

Cherbakov et al. 						(US 2017/0091008 A1)
An approach is provided for detecting and analyzing an anomaly in application performance in a client-server connection via a network. A request time and an Internet Protocol (IP) address of the client are determined. Based on the request time and the IP address, log entries relevant to the request are selected. A response code, a round trip latency time (RTT) of the response, and an indication of whether the connection timed out are determined. 
Bailey et al. 							(US 2017/0070533 A1)
Techniques for detecting device type spoofing. The techniques include: receiving a communication from a client device different from the at least one computer; identifying from the communication an asserted type of the client device; and verifying the asserted type of the client device at least in part by: interacting with the client device to obtain additional information about the client device, and determining whether the additional information about the client device is consistent with the asserted type of the client device.
Thompson 							(US 2014/0380424 A1)
This disclosure relates generally to computer and network security and, more particularly, user authentication based on geographical location of client devices accessing network services or data resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457